Title: Thomas Jefferson to Charles Clay, 25 May 1815
From: Jefferson, Thomas
To: Clay, Charles


          Th:J. to mr Clay.   May 25. 15.
          On the subject which has been passing between us I have had an offer from a person who has many proper points in his character, and would see both my plantations every day. altho my inclinations are as they were before, yet there is ground for consultation with you on comparative merits. this suggests that while it is necessary to sound the dispositions of the party first thought of  thoroughly, it is best to commit me as little as possible, until I can communicate with you on the subject of the second offer. ever affectionately yours.
        